Citation Nr: 0122327	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  99-04 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a right knee 
disability.  The notice of disagreement was received in 
November 1998, a statement of the case was issued in February 
1999, and a substantive appeal was received in March 1999.  
The veteran testified at a Board hearing at the RO in June 
2001. 


FINDINGS OF FACT

1.  In an April 1985 decision, the Board denied a claim by 
the veteran of entitlement to service connection for chronic 
right knee disability.  

2.  Evidence submitted since the Board's April 1985 decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  


CONCLUSION OF LAW

Evidence received since the Board's April 1985 decision is 
new and material, and the veteran's claim of entitlement to 
service connection for right knee disability has been 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
a right knee disability was originally denied in an April 
1985 Board decision.  Except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  See 
38 U.S.C.A. § 7104.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108.  
The veteran sought to reopen his claim of entitlement to 
service connection for right knee disability in June 1998.  

New and material evidence means:  1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  See 66 Fed. Reg. 
45620-45623 (August 29, 2001).  Under the new version of this 
regulation, new and material evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the veteran in this action filed his claim in June 1998, 
the amended version of 38 C.F.R. § 3.156(a) is not for 
application in this instance.  

The Board denied the veteran's claim in April 1985 on the 
basis that the right knee symptomatology noted during his 
military service was acute in nature and resolved without 
leaving residual disability.  

Evidence received in connection with the veteran's attempt to 
reopen his claim includes a letter  from his private 
physician received in July 2001 to the effect that he had 
been treating the veteran for a number of years and that it 
was his opinion that the veteran's in-service knee injury 
certainly could have been a factor in his recurrent knee 
problems.  In view of the basis for the Board's April 1985 
denial of the veteran's claim, this item of new evidence is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  The additional evidence is 
therefore new and material and the claim has been reopened. 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for right knee 
disability has been reopened.  To this extent, the appeal is 
granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has also recently issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

In the present case there is competent evidence of current 
right knee disability, and service medical records show 
treatment for right knee symptomatology.  Under the new 
version of 38 C.F.R. § 3.159(c)(4) it would appear that an 
examination and opinion are necessary since there is 
competent evidence of current disability, evidence of an 
event during service (right knee symptomatology) and 
information and evidence of record in the form of the 
veteran's statements and testimony and a private physician's 
statement to the effect that the current right knee 
disability may be associated with the inservice right knee 
symptomatology.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all actions necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  Such actions should include 
obtaining any VA medical records not 
already in the claims file as well as any 
private medical records identified by the 
veteran.  

2.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the nature and etiology of his 
current right knee disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current right knee disability is related 
to his military service, including the 
right knee symptomatology noted during 
service.  A detailed rationale for all 
opinions expressed is requested along 
with a discussion of the reasons for 
agreeing or disagreeing with the July 
2001 opinion of W. R. MacArthur, M.D. 

3.  After completion of the above, the RO 
should undertake a de novo review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and 


argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



